Title: To Thomas Jefferson from Hippolyte Ferdinand de Widranges, 29 November 1802
From: Widranges, Hippolyte Ferdinand de
To: Jefferson, Thomas


          
            Monsieur,
            À Lignÿ Près Bar-sur-Oznain, Departementde la Meuse, ce 29 Novembre 1802.
          
          J’ai l’honneur de m’adresser à Vous pour Vous prier de Vouloir bien me donner quelques renseignemens concernant une Nommée Sophie de Bréard, Née française et établie chez les Bostoniens déjà depuis bien des années. Elle doit résider à Philadelphie ou aux environs. Ne connaissant personne dans ce pays, Je prends la liberté de m’adresser à Vous pour savoir par Votre moyen si cette demoiselle De Breard Vit encore et quel est le lieu de sa résidance. Ayant l’avantage d’être son neveu par mon mariage avec Melle de Bréard-d’Attignéville Sa niéce, Je serais fort aise de Pouvoir connaître la seule Tante qui reste à ma femme du côté de son père.
          J’ai d’ailleurs des nouvelles importantes à lui communiquer concernant toute Sa famille dont elle Sera Sans doute bien aise d’être instruite. J’attends Votre réponse, Monsieur, pour terminer des affaires de famille, Je Vous aurai mille obligations de ne la differer que le moins possible.
          J’ai l’honneur d’être avec la plus parfaite considération, Monsieur, Votre très-humble et très obeissant Serviteur
          
            De Widranges-Bréard
          
          
      Editors’ Translation  
          
            
              Sir,
              Ligny near Bar-sur-Oznain,Department of Meuse, 29 Nov. 1802
            
            I have the honor of writing to request information concerning a certain Sophie de Bréard who was born French and settled many years ago among the Bostonians. She is probably living in or near Philadelphia. Not knowing anyone in this country, I take the liberty of approaching you to find out if Mademoiselle de Bréard is still alive and where she lives. I have the good fortune to be her nephew through marriage to her niece, Mademoiselle de Bréard-d’Attigneville, and I would be grateful to know my wife’s only remaining aunt on her father’s side.
            In addition, I have important news to communicate to her about her entire family, which she will undoubtedly be happy to learn. I await your reply, Sir, to conclude family business and would be a thousand times indebted if you could defer as little as possible.
            I have the honor of being, with the sincerest regards, Sir, your very humble and very obedient servant.
            
              De Widranges-Bréard
            
          
        